Back to Form 8-K [form8-k.htm]
Exhibit 10.1
 



EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of July 3, 2008, by and
among WELLCARE HEALTH PLANS, INC., a Delaware corporation (“WellCare”),
COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (the
“Corporation”), and Jonathan P. Rich, an individual (“Executive”), with respect
to the following facts and circumstances:
 
RECITALS
 
WHEREAS, WellCare and the Corporation desire for the Corporation to employ
Executive as its Senior Vice President and Chief Compliance Officer and for the
Executive to be appointed by WellCare as its Senior Vice President and Chief
Compliance Officer, and Executive desires to accept such employment and
appointment;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE 1
 
ARTICLE 2 EMPLOYMENT, TERM AND DUTIES
 
              1.1           Employment.  The Corporation shall hereby employ
Executive as Senior Vice President, Chief Compliance Officer of the Corporation,
upon the terms and conditions set forth in this Agreement.  During the Term,
Executive also shall be appointed as Senior Vice President, Chief Compliance
Officer of WellCare.  Executive shall report directly to the Chief Executive
Officer of WellCare and the Regulatory Compliance Committee (the “Regulatory
Compliance Committee”) of the Board of Directors of WellCare (the “Board”),
unless otherwise determined by the Board.
 
              1.2           Term.  The Corporation shall employ Executive, and
Executive shall serve as the Senior Vice President, Chief Compliance Officer of
the Corporation commencing upon the Executive’s first day of employment on or
about August 11, 2008 (the “Effective Date”), and continuing thereafter for a
term (the “Term”) of four (4) years, unless earlier terminated under Article 4;
provided, that the Term shall automatically renew for additional one-year
periods unless either the Corporation or Executive gives notice of non-renewal
at least ninety (90) days prior to expiration of the Term (as it may have been
extended by any renewal period).
 
              1.3           Duties.  Executive shall perform all the duties and
obligations reasonably associated with the positions of Senior Vice President,
Chief Compliance Officer and consistent with the Bylaws of WellCare and the
Corporation as in effect from time to time, subject to the supervision of the
Chief Executive Officer of WellCare and the Regulatory Compliance Committee (or
such other individual(s) designated by the Board), and such other executive
duties consistent with the foregoing as are mutually agreed upon from time to
time by Executive, the Chief Executive Officer of WellCare and the Regulatory
Compliance Committee.  Executive shall perform the services contemplated herein
faithfully and diligently.  Executive shall devote substantially all his
business time and efforts to the rendition of such services; provided, that
Executive may participate in social, civic, charitable, religious, business,
educational or professional associations and, with the prior approval of the
Board, serve on the boards of directors of companies, so long as such
participation does not materially interfere with the duties and obligations of
Executive hereunder.

 
1

--------------------------------------------------------------------------------

 
 
              1.4           Primary Work Location.  Executive shall perform the
services hereunder at the Corporation’s offices located in the metropolitan area
of Tampa, Florida.  Executive acknowledges and agrees that the nature of the
Corporation’s business will require travel from time to time.  During the Term
but only through the second anniversary of the Effective Date, the Corporation
also shall pay Executive $4,000 per month as a temporary housing allowance for
housing in the Tampa area and $500 per month as an automobile allowance.  During
the Term, the Corporation will pay or reimburse Executive for expenses incurred
in traveling between Ridgefield, Connecticut and Tampa, Florida.
 
ARTICLE 2
COMPENSATION
 
              2.1           Salary.  In consideration for Executive’s services
hereunder, the Corporation shall pay Executive an annual salary at the rate of
not less than $350,000 per year during each of the years of the Term, payable in
accordance with the Corporation’s regular payroll schedule from time to time
(less any deductions required for Social Security, state, federal and local
withholding taxes, and any other authorized or mandated similar
withholdings).  The annual salary shall be reviewed by the Compensation
Committee of the Board (the “Compensation Committee”), or, if there is none, the
Board, no less frequently than annually and may be increased (but not decreased)
from its then-existing level at the discretion of the Compensation Committee or
the Board.
 
              2.2           Bonus.
 
2.2.1         Annual Bonuses.  Executive shall be entitled to earn bonuses with
respect to each fiscal year (or partial fiscal year) during the Term, based upon
Executive’s achievement of performance objectives set by the Compensation
Committee or the Board after consultation with Executive, with a targeted bonus
of sixty percent (60%) of Executive’s annual salary for such fiscal year (or
partial fiscal year).  Any such bonus earned by Executive shall be paid annually
by March 15 of the year following the end of the fiscal year for which a bonus
has been earned.  Executive may also receive special bonuses in additional to
his annual bonus eligibility at the discretion of the Compensation
Committee.  Notwithstanding the foregoing, Executive shall earn a minimum
guaranteed bonus of $125,000 for the initial calendar year of his
employment.  Executive must be employed on the bonus payment date in order to
receive the bonus.
 
2.2.2         Sign on Bonus.  Executive shall be entitled to a one-time sign on
bonus of $50,000 payable in a lump sum within thirty (30) days of the Effective
Date, which must be repaid to the Corporation on a pro-rated basis if Executive
resigns or is terminated for Cause (as defined in Section 4.1.2 hereof) less
than one (1) year after the Effective Date (such one-year period being the
“Reimbursement Period”).  The obligation to repay the sign on bonus will be
based upon the number of months of the Reimbursement Period remaining as of the
date of Executive’s termination of employment and Executive specifically agrees
that such repayment may be deducted from any amounts owed to Executive.
 
 
2

--------------------------------------------------------------------------------

 

               2.3           Incentive Awards.
 
2.3.1         Initial Equity Compensation.  As an additional element of
compensation to Executive, in consideration of the services to be rendered
hereunder, on the Effective Date, WellCare shall grant to Executive 20,000
restricted shares of WellCare’s common stock (the “Restricted Stock”) and an
option to purchase 25,000 shares of WellCare’s common stock for an exercise
price per share equal to the fair market value of one share of WellCare’s common
stock as of the close of business on the Effective Date (the “Option”).  These
equity compensation awards shall be granted under and be subject to the terms of
the WellCare Health Plans, Inc. 2004 Equity Incentive Plan (the “2004
Plan”).  The terms and conditions of the Restricted Stock also shall be governed
by a restricted stock award agreement reflecting such grant pursuant to the 2004
Plan, and the terms and conditions of the Option also shall be governed by a
stock option agreement reflecting such grant pursuant to the 2004 Plan and, in
each case, providing for, among other things, the terms set forth in this
Section 2.3.  The Option and the Restricted Stock shall vest in equal annual
installments on each of the first through fourth anniversaries of the Effective
Date.  Notwithstanding anything in this Agreement or the applicable stock option
agreement to the contrary, the Option cannot be exercised until WellCare is
again current in its periodic report filings with the United States Securities
and Exchange Commission (the “SEC”) and has filed all periodic reports required
to be filed by it with the SEC within the preceding twelve months.
 
                                2.3.2        Future Awards.  In addition to the
Restricted Stock and the Option, during the Term, Executive shall be entitled to
earn equity compensation awards granted under and subject to the terms of the
WellCare Health Plans, Inc. 2004 Equity Incentive Plan, or a successor thereto,
based upon Executive’s achievement of performance objectives set by the
Compensation Committee or the Board after consultation with Executive, with an
annual equity compensation award target of 100 percent (100%) of Executive’s
annual salary for such fiscal year.  The number of options, shares of restricted
stock or other equity awards granted will be based on the standard valuation
methodologies used by WellCare under FAS 123(R) and applicable internal
policies.  The exact terms of any future awards, as well as the determination as
to whether or not future awards will be granted, remains in the sole and
absolute discretion of the Compensation Committee or the Board, subject to the
terms of the Plan.  Until such time as the Compensation Committee or the Board
approves a future award, Executive is not entitled by this Agreement or
otherwise to receive any such award. 
 

 
3

--------------------------------------------------------------------------------

 

ARTICLE 3
EXECUTIVE BENEFITS
 
              3.1           Vacation.  Executive shall be entitled to vacation
each calendar year in accordance with the general policies of the Corporation
applicable generally to other senior executives of the Corporation.  Unused
vacation shall carry over in accordance with the general policies of the
Corporation.
 
              3.2           Employee Benefits.  Executive shall receive all
group insurance and pension plan benefits and any other benefits on the same
basis as are available to other senior executives of the Corporation under the
Corporation personnel policies in effect from time to time.  Executive shall
receive all other such fringe benefits as the Corporation may offer to other
senior executives of the Corporation generally under the Corporation personnel
policies in effect from time to time, such as health and disability insurance
coverage and paid sick leave.
 
              3.3           Indemnification.  Concurrently with the execution
and delivery of this Agreement, WellCare, the Corporation and Executive are
entering into an indemnification agreement (the “Indemnification Agreement”).
 
              3.4           Reimbursement for Expenses.  Executive shall be
reimbursed by the Corporation for all documented reasonable expenses incurred by
Executive in the performance of his duties or otherwise in furtherance of the
business of the Corporation in accordance with the policies of the Corporation
in effect from time to time.  Any reimbursement under this Section 3.4 that is
taxable to Executive shall be made by December 31 of the calendar year following
the calendar year in which Executive incurred the expense.
 
ARTICLE 4.
TERMINATION
              4.1           Grounds for Termination.
 
                              4.1.1          Death or Disability.  Executive’s
employment shall terminate immediately in the event of Executive’s death or
Disability.  “Disability” means Executive is unable to engage in any substantial
gainful business activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or that has rendered
Executive unable effectively to carry out his duties and obligations under this
Agreement or unable to participate effectively and actively in the management of
WellCare and the Corporation for a period of ninety (90) consecutive days or for
shorter periods aggregating to one hundred twenty (120) days (whether or not
consecutive) during any consecutive twelve (12) months of the Term.
 

 
4

--------------------------------------------------------------------------------

 

                              4.1.2           Cause.  The Corporation shall have
the right to terminate Executive’s employment by giving written notice of such
termination to Executive upon the occurrence of any one or more of the following
events (“Cause”):
 
 
(a)
any willful act or willful omission, other than as a result of Executive’s
Disability, that represents a breach of any of the terms of this Agreement to
the material detriment of WellCare or the Corporation;

 
 
(b)
bad faith by Executive in the performance of his duties, consisting of willful
acts or willful omissions, other than as a result of Executive’s Disability, to
the material detriment of WellCare or the Corporation; or

 
 
(c)
Executive’s conviction of, or pleading guilty or nolo contendere to, a crime
that constitutes a felony involving fraud, conversion, misappropriation, or
embezzlement under the laws of the United States or any political subdivision
thereof, which conviction has become final and non-appealable.

 
                               4.1.3         Good Reason.  Executive may
terminate his employment under this Agreement by giving written notice to the
Corporation upon the occurrence of any one or more of the following events
(“Good Reason”):
 
 
(a)
a material diminution during the Term in Executive’s authority, duties or
responsibilities, or any change in Executive’s title, including the Executive
ceasing to serve as the Senior Vice President and Chief Compliance Officer of
the senior surviving entity following any Change of Control or the Executive
ceasing to report directly either to the Chief Executive Officer of WellCare or
the Chief Executive Officer of the senior surviving entity following any Change
of Control;

 
 
(b)
a material diminution during the Term in Executive’s base salary or bonus
opportunity;

 
 
(c)
a material breach by WellCare or the Corporation of any term of this Agreement;
or

 
 
(d)
a change in Executive’s office location to a point more than fifty (50) miles
from Executive’s offices in Tampa, Florida.

 
                              4.1.4          Change of Control.  For purposes of
this Agreement, a “Change of Control” shall mean the occurrence of any of the
following events:
 

 
5

--------------------------------------------------------------------------------

 
 

  (a)  The direct or indirect acquisition by an unrelated Person or Group of
Beneficial Ownership (each as defined below) of stock that, together with stock
already Beneficially Owned by such Person or Group, constitutes more than 50% of
the voting power of WellCare’s issued and outstanding voting stock or more than
50% of the fair market value of WellCare’s issued and outstanding stock;      
 
(b)
The direct or indirect sale or transfer by WellCare of substantially all of its
assets to one or more unrelated Persons or Groups in a single transaction or a
series of related transactions;

 
 
(c)
The merger, consolidation or reorganization of WellCare with or into another
corporation or other entity in which the Beneficial Owners of more than 50% of
the voting power of WellCare’s issued and outstanding voting securities
immediately before such merger, consolidation or reorganization do not own,
directly or indirectly, more than 50% of the voting power of the issued and
outstanding voting securities of the surviving corporation or other entity
immediately after such merger, consolidation or reorganization; or

 
 
(d)
During any consecutive 12-month period, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election to
the Board or whose nomination for election by the stockholders of WellCare was
approved by a vote of a majority of the directors on the Board then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board then in office.

 
Notwithstanding the terms of this Section 4.1.4, none of the foregoing events
shall constitute a Change of Control if such event is not a “Change in Control
Event” under Treasury Regulations Section 1.409A-3(i)(5) or successor guidance
of the Internal Revenue Service.
 
For purposes of determining whether a Change of Control has occurred, a Person
or Group shall not be deemed to be “unrelated” if: (a) such Person or Group
directly or indirectly has Beneficial Ownership of more than 50% of the issued
and outstanding voting power of WellCare’s voting securities immediately before
the transaction in question, (b) WellCare has Beneficial Ownership of more than
50% of the voting power of the issued and outstanding voting securities of such
Person or Group, or (c) more than 50% of the voting power of the issued and
outstanding voting securities of such Person or Group are owned, directly or
indirectly, by Beneficial Owners of more than 50% of the issued and outstanding
voting power of WellCare voting securities immediately before the transaction in
question.

 
6

--------------------------------------------------------------------------------

 
 
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as
amended.  Notwithstanding the foregoing, (a) Persons will not be considered to
be acting as a “Group” solely because they purchase or own stock of WellCare at
the same time, or as a result of purchases in the same public offering, (b)
Persons will be considered to be acting as a “Group” if they are owners of a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar business transaction, with WellCare, and (c)
if a Person, including an entity, owns stock both in WellCare and in a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar transaction, with WellCare, such Person
shall be considered to be acting as a Group with other shareholders only with
respect to the ownership in such corporation prior to the transaction.
 
                              4.1.5          Opportunity to
Cure.  Notwithstanding Sections 4.1.2  and 4.1.3, it shall be a condition
precedent to a party’s right to terminate Executive’s employment for Cause or
Good Reason, as applicable, that (a) such party shall have first given the other
party written notice stating with reasonable specificity the breach on which
such termination is premised within ninety (90) days after the party providing
such notice becomes aware of such breach, and (b) if such breach is susceptible
of cure or remedy, such breach has not been cured or remedied within forty-five
(45) days after receipt of such notice.
 
                              4.1.6          Any Other Reason.  Notwithstanding
anything to the contrary herein, the Corporation shall have the right to
terminate Executive’s employment under this Agreement at any time without Cause
by giving written notice of such termination to Executive, and Executive shall
have the right to terminate Executive’s employment under this Agreement at any
time without Good Reason by giving written notice of such termination to the
Corporation.
 
              4.2           Termination Date.  Except as provided in Section
4.1.1 with respect to Executive’s death or Disability, and subject to Section
4.1.5, any termination under Section 4.1 shall be effective upon receipt of
notice by Executive or the Corporation, as the case may be, of such termination
or upon such other later date as may be provided herein or specified by the
Corporation or Executive in the notice (the “Termination Date”).
 
              4.3           Effect of Termination.
 
                               4.3.1         Termination with Cause or without
Good Reason.  In the event that Executive’s employment is terminated by the
Corporation with Cause or by Executive without Good Reason, the Corporation
shall pay all Accrued Obligations to Executive in a lump sum in cash within ten
(10) days after the Termination Date.  “Accrued Obligations” means the sum of
(a) Executive’s base salary hereunder through the Termination Date to the extent
not theretofore paid, (b) the amount of any incentive compensation, deferred
compensation and other cash compensation accrued by Executive as of the
Termination Date to the extent not theretofore paid, and (c) any vacation pay,
expense reimbursements and other cash entitlements accrued by Executive as of
the Termination Date to the extent not theretofore paid.
 
 
7

--------------------------------------------------------------------------------

 
 
                               4.3.2         Termination without Cause or with
Good Reason.  In the event that Executive’s employment is terminated by the
Corporation without Cause or by Executive for Good Reason:
 
 
(a)
The Corporation shall pay all Accrued Obligations to Executive in a lump sum in
cash within ten (10) days after the Termination Date;

 
 
(b)
The Corporation shall pay to Executive, in a lump sum in cash no later than the
Severance Payment Deadline (as defined in Section 4.3.4), an amount equal to one
(1) times the sum of (a) Executive’s annual salary as in effect on the
Termination Date and (b) the average of the two (2) highest bonuses earned by
the Executive over the three (3) prior years or, if Executive has not been
employed for three (3) years, the target bonus for the year of the Termination
Date.

 
 
(c)
For the duration of the applicable COBRA period, the Corporation shall continue
to provide medical, dental and vision care and life insurance benefits to
Executive and/or Executive’s family at least equal to those which would have
been provided to them in accordance with Section 3.2; provided, further, that
Executive agrees to elect COBRA coverage to the extent available under the
Corporation’s health insurance plans (and the Corporation shall reimburse the
cost of any premiums for such coverage on an after-tax basis).  Any payment or
reimbursement under this Section 4.3.2(c) that is taxable to Executive or any of
his family members shall be made (subject to the provisions of such health care
plans that may require earlier payment) by December 31 of the calendar year
following the calendar year in which Executive or such family member incurred
the expense.

 
 
                              4.3.3          Termination Due to Death or
Disability.  In the event that Executive’s employment is terminated due to
Executive’s death or Disability the Corporation shall pay all Accrued
Obligations to Executive or Executive’s estate in a lump sum in cash within ten
(10) days after the Termination Date.
 
                              4.3.4          Waiver and Release Agreement.  In
consideration of the severance payments and other benefits described in clauses
(b) and (c) of Section 4.3.2, to which severance payments and benefits Executive
would not otherwise be entitled, and as a precondition to Executive becoming
entitled to such severance payments and other benefits under this Agreement,
Executive agrees to execute and deliver to the Corporation within thirty (30)
days after the applicable Termination Date a Waiver and Release Agreement in the
form attached hereto as Exhibit A without alteration or addition other than to
include the date (the “Release”).  
 
 
8

--------------------------------------------------------------------------------

 

If Executive fails to execute and deliver the Release Agreement within thirty
(30) days after the applicable Termination Date, or if Executive revokes such
Release as provided therein, the Corporation shall have no obligation to provide
any of the severance payments and other benefits described in clauses (b) and
(c) of Section 4.3.2.  The timing of severance payments under clause (b) of
Section 4.3.2 upon Executive’s execution and delivery of the Release shall be
further governed by the following provisions (the last date on which such
payments may be made, the “Severance Payment Deadline”):
 
 
(a)
In any case in which the Release (and the expiration of any revocation rights
provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the release shall be made within
ten (10) days after the Release becomes effective and such revocation rights
have lapsed.

 
 
(b)
In any case in which the Release (and the expiration of any revocation rights
provided therein) could become effective in one of two (2) taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made within ten (10)
days after the Release becomes effective and such revocation rights have lapsed,
but not earlier than the first business day of the later of such tax years.

 
              4.4           Required Delay For Certain Deferred Compensation and
Section 409A.  In the event that any compensation with respect to Executive’s
termination is “deferred compensation” within the meaning of Section 409A of the
Code and the regulations promulgated thereunder (“Section 409A”), the stock of
WellCare, the Corporation or any affiliate is publicly traded on an established
securities market or otherwise, and Executive is determined to be a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such
compensation shall be delayed as required by Section 409A.  Such delay shall
last six (6) months from the date of Executive’s termination, except in the
event of Executive’s death.  Within thirty (30) days following the end of such
six (6)-month period, or, if earlier, Executive’s death, the Corporation shall
make a catch-up payment to Executive equal to the total amount of such payments
that would have been made during the six (6)-month period but for this Section
4.4.  Such catch-up payment shall bear simple interest at the prime rate of
interest as published by the Wall Street Journal’s bank survey as of the first
day of the six (6)-month period, which such interest shall be paid with the
catch-up payment.  Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.
 

 
9

--------------------------------------------------------------------------------

 

              4.5           Additional Payments.
 
                               4.5.1         Gross Up for Excise Tax.  Anything
in this Agreement to the contrary notwithstanding, in the event it shall be
determined that any payment or distribution by the Corporation or WellCare to or
for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
4.5) (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code, or if any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, being hereinafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by Executive of all taxes
(including interest or penalties imposed with respect to such taxes, but not
including interest and penalties imposed by reason of Executive’s failure to
file timely tax returns or to pay taxes shown due on such returns and any
interest, additions, increases or penalties unrelated to the Excise Tax or the
Gross-Up Payment), including, without limitation, the Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment.  Notwithstanding the foregoing
provisions of this Section 4.5.1,  in the event the amount of Payments subject
to the Excise Tax exceeds the product (the “Parachute Payment Limit”) of 2.99
and Executive’s applicable “base amount” (as such term is defined for purposes
of Section 4999 of the Code) by less than ten percent (10%) of Executive’s base
salary, Executive shall be treated as having waived such rights with respect to
Payments designated by Executive to the extent required such that the aggregate
amount of Payments subject to the Excise Tax is less than the Parachute Payment
Limit; provided, however, that to the extent necessary to comply with Section
409A of the Code, the waiver shall be performed in the order in which each
dollar of value subject to a Payment reduces the amount in excess of the
Parachute Payment Limit to the greatest extent.
 
                               4.5.2           Gross-Up Determinations.  Subject
to the provisions of Section
4.5.3, below, all determinations required to be made under this Section 4.5,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized accounting firm selected
by Executive and reasonably acceptable to the Corporation (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the
Corporation and Executive within fifteen (15) business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Corporation.  All fees and expenses of the Accounting Firm
shall be borne solely by the Corporation.  Any Gross-Up Payment, as determined
pursuant to this Section 4.5, shall be paid by the Corporation to Executive
within five (5) days of the receipt of the Accounting Firm’s determination.  If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion that failure to report the Excise
Tax on Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any good faith determination by
the Accounting Firm shall be binding upon the Corporation and Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. 

 
10

--------------------------------------------------------------------------------

 

 In the event that the Corporation exhausts its remedies pursuant to Section
4.5.3, below, and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Corporation to or for the benefit of Executive.
 
                               4.5.3         Claims.  Executive shall notify the
Corporation in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Corporation of a Gross-Up
Payment.  Such notification shall be given as soon as practicable but no later
than fifteen (15) business days after Executive is informed in writing of such
claim and shall apprise the Corporation of the nature of such claim and the date
on which such claim is requested to be paid.  Executive shall not pay such claim
prior to the expiration of the thirty (30)-day period following the date on
which Executive gives such notice to the Corporation (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Corporation notifies Executive in writing prior to the expiration
of such period that it desires to contest such claim, Executive shall:  (a) give
the Corporation any information reasonably requested by the Corporation relating
to such claim, (b) take such action in connection with contesting such claim as
the Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Corporation, (c) cooperate
with the Corporation in good faith in order effectively to contest such claim,
and (d) permit the Corporation to participate in any proceedings relating to
such claim; provided, however, that the Corporation shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provisions of
this Section 4.5.3, the Corporation shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner; and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided further, however, that if the Corporation directs Executive
to pay such claim and sue for a refund, the Corporation shall (to the extent
permitted by law) advance the amount of such payment to Executive on an
interest-free basis and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Corporation’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 
11

--------------------------------------------------------------------------------

 
 
                              4.5.4          Refunds.  If, after the receipt by
Executive of an amount advanced by the Corporation pursuant to Section 4.5.3,
Executive becomes entitled to receive any refund with respect to such claim,
Executive shall (subject to the Corporation’s complying with the requirements of
said Section 4.5.3) promptly pay to the Corporation the amount of such refund
(together with any interest paid or credited thereon, after taxes applicable
thereto).  If, after the receipt by Executive of an amount advanced by the
Corporation pursuant to Section 4.5.3, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the
Corporation does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid; and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.
 
                              4.5.5                      Timing of Gross-Up
Payment.  Subject to the foregoing provisions of this Section 4.5 that may
require earlier payment, any Gross-Up Payment shall be paid to or for the
benefit of Employee by December 31 of the calendar year following the calendar
year in which the Excise Tax is remitted, or, if no Excise Tax is remitted, by
December 31 of the calendar year following the calendar year in which there is a
final and nonappealable settlement or other resolution of an audit or litigation
relating to the Excise Tax.
 
              4.6           Non-Exclusivity of Rights.  Nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in any plan, program, policy or practice provided by the Corporation or its
subsidiaries and for which Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as Executive may have under any other
contract or agreement with the Corporation or its subsidiaries at or subsequent
to the Termination Date, which shall be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement.
 
              4.7           No Set-Off or Mitigation.  The Corporation’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any setoff,
counterclaim, recoupment, defense, or other claim, right or action that the
Corporation may have against Executive or others, except to the extent of the
mitigation and setoff provisions provided for in this Agreement.  In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.  The Corporation agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses that
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Corporation, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code.
 
 
12

--------------------------------------------------------------------------------

 

ARTICLE 5
RESTRICTIVE COVENANTS
 
              5.1           Confidential Information.
 
5.1.1         Obligation to Maintain Confidentiality.  Executive acknowledges
that, by reason of Executive’s employment by the Corporation, the Executive will
have access to confidential information (collectively, “Confidential
Information”) of WellCare, the Corporation and their respective subsidiaries
(collectively, the “WellCare Companies”).  Executive acknowledges that such
Confidential Information is a valuable and unique asset of the WellCare
Companies and covenants that, both during and after the Term, Executive shall
not disclose any Confidential Information to any Person (except as Executive’s
duties as a director, officer or employee of WellCare and the Corporation
require) without the prior written authorization of the Board.  The obligation
of confidentiality imposed by this Section 5.1 shall not apply to Confidential
Information that otherwise becomes known to the public through no act of
Executive in breach of this Agreement or which is required to be disclosed by
court order, applicable law or regulatory requirements, nor shall it apply to
Executive’s disclosure of Confidential Information to his attorneys and advisors
in connection with a dispute between Executive and a WellCare Company.
 
                               5.1.2         WellCare Company Property.  All
records, designs, business plans, financial statements, customer lists, manuals,
memoranda, lists, research and development plans, Intellectual Property and
other property delivered to or compiled by Executive by or on behalf of any
WellCare Company or its providers, clients or customers that pertain to the
business of any WellCare Company shall be and remain the property of such
WellCare Company and be subject at all times to its discretion and
control.  Likewise, all correspondence, reports, records, charts, advertising
materials and other similar data pertaining to the business, activities,
research and development, Intellectual Property or future plans of a WellCare
Company that is collected by the Executive shall be delivered promptly to such
WellCare Company without request by it upon termination of Executive’s
employment.  For purposes of this Section 5.1.2, “Intellectual Property” shall
mean patents, copyrights, trademarks, trade dress, trade secrets, other such
rights, and any applications therefor.
 
              5.2           Inventions.  Executive is hereby retained in a
capacity such that Executive’s responsibilities may include the making of
technical and managerial contributions of value to the WellCare
Companies.  Executive hereby assigns to the applicable WellCare Company all
rights, title and interest in such contributions and inventions made or
conceived by Executive alone or jointly with others during the Term that relate
to the business of such WellCare Company.  This assignment shall include (a) the
right to file and prosecute patent applications on such inventions in any and
all countries, (b) the patent applications filed and patents issuing thereon,
and (c) the right to obtain copyright, trademark or trade name protection for
any such work product.  Executive shall promptly and fully disclose all such
contributions and inventions to the Corporation and assist the Corporation or
any other WellCare Company, as the case may be, in obtaining and protecting the
rights therein (including patents thereon), in any and all countries; provided,
however, that said contributions and inventions shall be the property of the
applicable WellCare Company, whether or not patented or registered for
copyright, trademark or trade name protection, as the case may be. 

 
13

--------------------------------------------------------------------------------

 

 Notwithstanding the foregoing, no WellCare Company shall have any right, title
or interest in any work product or copyrightable work developed outside of work
hours and without the use of any WellCare Company’s resources that does not
relate to the business of any WellCare Company and does not result from any work
performed by Executive for any WellCare Company.
 
              5.3           Unfair Competition.
 
                              5.3.1           Scope of Covenant.  Executive
agrees that during the Term, and for the one-year period beginning on the
Termination Date, Executive shall not, directly or indirectly, for himself or on
behalf of or in conjunction with any other Person, without the prior written
consent of the Board:
 
 
(a)
engage as an officer, director, shareholder, owner, partner, joint venturer, or
in any managerial capacity, whether as an employee, independent contractor,
consultant or advisor (paid or unpaid), or as a sales representative, or
otherwise participate, in each case, in any business that sells, markets, or
provides any benefits or services within any state in which a WellCare Company
is doing business at the time Executive ceases to be employed by the Corporation
that are in direct competition with the benefits or services provided by such
WellCare Company in such state;

 
 
(b)
recruit, hire or solicit any employee or former employee of any WellCare Company
or encourage any employee of any WellCare Company to leave such WellCare
Company’s employ, unless such former employee has not been employed by the
WellCare Group for a period in excess of six (6) months; provided, however, that
the provisions of this clause (b) shall not apply to any member of Executive’s
immediate family;

 
 
(c)
call upon any Person who is at the time Executive ceases to be employed by the
Corporation, or who was at any time during the one year period prior to the date
Executive ceases to be employed by the Corporation, a provider, customer or
agent of any WellCare Company for the purpose of soliciting or selling benefits
or services that would violate clause (a) above; or

 
 
(d)
request or advise any provider, customer or agent of any WellCare Company to
withdraw, curtail or cancel its business dealings with such WellCare Company;

 
 
14

--------------------------------------------------------------------------------

 

 
provided, however, that nothing in this Section 5.3.1 shall be construed to
preclude Executive from making any investment in the securities of any business
enterprise whether or not engaged in competition with any WellCare Company, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or on any
foreign securities exchange, but only if such investment does not exceed two
percent (2%) of the outstanding voting securities of such enterprise, provided
that such permitted activity shall not relieve the Executive from any other
provisions of this Agreement.

 
5.3.2         Nondisparagement.  Executive agrees that he will not talk about or
otherwise communicate to any third parties in a malicious, disparaging, or
defamatory manner regarding any WellCare Company, and will not make or authorize
to be made any written or oral statement that may disparage or damage the
reputation of the WellCare Companies or their past or present employees,
officers or other representatives.
 
5.3.3         Reasonableness.  It is agreed by the parties that the foregoing
covenants in this Section 5.3 impose a reasonable restraint on Executive in
light of the activities and business of the WellCare Companies on the date of
the execution of this Agreement and the current plans of the WellCare
Companies.  Executive acknowledges that the covenants in this Section 5.3 shall
not prevent Executive from earning a livelihood upon the termination of
employment hereunder, but merely prevents unfair competition with the WellCare
Companies for a limited period of time.
 
5.3.4         Severability.  The covenants in this Section 5.3 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant.  In the event any court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth herein are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent that such court deems
reasonable, and this Agreement shall thereby be reformed.
 
5.3.5         Enforcement by the Corporation not Limited.  All of the covenants
in this Section 5.3 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Executive against any WellCare Company, whether predicated in this Agreement
or otherwise, shall not constitute a defense to the enforcement by the
Corporation or WellCare of such covenants.
 
              5.4           Breach of Restrictive Covenants.  The parties agree
that a breach or violation of this Article 5 will result in immediate and
irreparable injury and harm to the innocent party, and that such innocent party
shall have, in addition to any and all remedies of law and other consequences
under this Agreement, the right to seek an injunction, specific performance or
other equitable relief to prevent the violation of the obligations hereunder.
 

 
15

--------------------------------------------------------------------------------

 

ARTICLE 6
ARBITRATION
 
6.1         General.  Except for an action for equitable relief that is
permitted to be sought pursuant to Section 5.4, any controversy, dispute, or
claim between the parties to this Agreement, including any claim arising out of,
in connection with, or in relation to the formation, interpretation, performance
or breach of this Agreement shall be settled exclusively by arbitration, before
a single arbitrator, in accordance with this Article 6 and the then most
applicable rules of the American Arbitration Association.  Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof.  Such arbitration shall be administered by the
American Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief.  Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Tampa, Florida.
 
6.2         Selection of Arbitrator.  In the event the parties are unable to
agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine arbitrators drawn by the parties at random from the “Independent”
(or “Gold Card”) list of retired judges or, at the option of Executive, from a
list of nine persons (which shall be retired judges or corporate or litigation
attorneys experienced in executive employment agreements) provided by the office
of the American Arbitration Association having jurisdiction over Tampa,
Florida.  If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot.  After each party has used four
strikes, the remaining name on the list shall be the arbitrator.  If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.
 
6.3         Applicability of Arbitration; Remedial Authority.  This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

 
16

--------------------------------------------------------------------------------

 

6.4         Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration.  The Corporation shall be
responsible for the costs and fees of the arbitration.  Notwithstanding the
foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees, subject to the
requirement that such costs, expenses and attorneys’ fees are reasonable, as
determined by the arbitrator.
 
6.5         Award Final and Binding.  The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties.  If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
ARTICLE 7
MISCELLANEOUS
7.1         Amendments.  The provisions of this Agreement may not be waived,
altered, amended or repealed in whole or in part except by the signed written
consent of the parties sought to be bound by such waiver, alteration, amendment
or repeal.
 
7.2         Entire Agreement.  This Agreement, the Indemnification Agreement,
any agreements pertaining to the Restricted Stock and the Option and any
agreements pertaining to any other equity awards granted to Executive constitute
the total and complete agreement of the parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous
understandings and agreements heretofore made, and there are no other
representations, understandings or agreements.
 
7.3         Counterparts.  This Agreement may be executed in one of more
counterparts, each of which shall be deemed and original, but all of which shall
together constitute one and the same instrument.
 
7.4         Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.
 
 
17

--------------------------------------------------------------------------------

 
 
7.5         Waiver or Delay.  The failure or delay on the part of the
Corporation or Executive to exercise any right or remedy, power or privilege
hereunder shall not operate as a waiver thereof.  A waiver, to be effective,
must be in writing and signed by the party making the waiver.  A written waiver
of default shall not operate as a waiver of any other default or of the same
type of default on a future occasion.
 
7.6         Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the parties to it and their respective heirs,
legal representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  Without the prior written consent of Executive, this Agreement shall
not be assigned by the Corporation.  The Corporation shall require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform if no such
succession had taken place.
 
7.7         Necessary Acts.  Each party to this Agreement shall perform any
further acts and execute and deliver any additional agreements, assignments or
documents that may be reasonably necessary to carry out the provisions or to
effectuate the purpose of this Agreement.
 
7.8         Governing Law.  This Agreement shall be governed by and interpreted,
construed and enforced in accordance with the laws of the State of Delaware.
 
7.9         Notices.  All notices, requests, demands and other communications to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served on the party to
whom notice is to be given, or 48 hours after mailing, if mailed to the party to
whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the party at his address
set forth as follows or any other address that any party may designate by
written notice to the other parties:
 
To Executive:
Jonathan P. Rich
Address on file with the Corporation
 
To WellCare or the Corporation:
 
WellCare Health Plans, Inc.
 
8735 Henderson Road
Renaissance Two
Tampa, FL 33634
Attn: Chief Executive Officer
Facsimile:  (813) 290-6210

 
 
18

--------------------------------------------------------------------------------

 

                7.10            Headings and Captions.  The headings and
captions used herein are solely for the purpose of reference only and are not to
be considered as construing or interpreting the provisions of this Agreement.
 
7.11           Construction.  All terms and definitions contained herein shall
be construed in such a manner that shall give effect to the fullest extent
possible to the express or implied intent of the parties hereby.
 
7.12           Counsel.  Executive has been advised by WellCare and the
Corporation that he should consider seeking the advice of counsel in connection
with the execution of this Agreement and the other agreements contemplated
hereby and Executive has had an opportunity to do so.  Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate.
 
7.13            Withholding of Compensation.  Executive hereby agrees that the
Corporation may deduct and withhold from the compensation or other amounts
payable to Executive hereunder or otherwise in connection with Executive’s
employment any amounts required to be deducted and withheld by the Corporation
under the provisions of any applicable Federal, state and local statute, law,
regulation, ordinance or order.
 
[Remainder of Page Intentionally Left Blank]
 

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
 
 
 WELLCARE    
 
 WELLCARE HEALTH PLANS, INC.        
By: /s/ Heath Schiesser        
Name: Heath G. Schiesser
 
 Title: President and Chief Executive Officer

 
 
 
 CORPORATION    
 
 COMPREHENSIVE HEALTH
MANAGEMENT, INC.
       
 
 By: /s/ Heath Schiesser       
Name: Heath G. Schiesser
 
Title: President and Chief Executive Officer    

 
 
 EXECUTIVE        
 
 
 /s/ Jonathan Rich                 
  Jonathan P. Rich

 
 
 
20

--------------------------------------------------------------------------------

 

EXHIBIT A
 
WAIVER AND RELEASE AGREEMENT
 
           THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as
of [______________] (the “Effective Date”), by Jonathan P. Rich (the
“Executive”) in consideration of severance pay and benefits (the “Severance
Payment”) provided to the Executive by Comprehensive Health Management, Inc., a
Florida corporation (the “Corporation”), pursuant to clauses (b) and (c) of
Section 4.3.2 of the Employment Agreement by and between the Corporation and the
Executive (the “Employment Agreement”).
 
                      1.            Waiver and Release.  Subject to the last
sentence of the first paragraph of this Section 1, the Executive, on his own
behalf and on behalf of his heirs, executors, administrators, attorneys and
assigns, hereby unconditionally and irrevocably releases, waives and forever
discharges the Corporation and each of its affiliates, parents, successors,
predecessors, and the subsidiaries, directors, owners, members, shareholders,
officers, agents, and employees of the Corporation and its affiliates, parents,
successors, predecessors, and subsidiaries (collectively, all of the foregoing
are referred to as the “Employer”), from any and all causes of action, claims
and damages, including attorneys’ fees, whether known or unknown, foreseen or
unforeseen, presently asserted or otherwise arising through the date of his
signing of this Release, concerning his employment or separation from
employment.  Subject to the last sentence of the first paragraph of this Section
1, this Release includes, but is not limited to, any payments, benefits or
damages arising under any federal law (including, but not limited to, Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended); any claim arising
under any state or local laws, ordinances or regulations (including, but not
limited to, any state or local laws, ordinances or regulations requiring that
advance notice be given of certain workforce reductions); and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract, such as wrongful termination, defamation,
emotional distress, invasion of privacy or loss of consortium.  Notwithstanding
any other provision of this Release to the contrary, this Release does not
encompass, and Executive does not release, waive or discharge, the obligations
of WellCare and/or the Corporation (a) to make the payments and provide the
other benefits contemplated by the Employment Agreement, or (b) under any
restricted stock agreement, option agreement or other agreement pertaining to
Executive’s equity ownership, or (c) under any indemnification or similar
agreement with Executive.
 
     The Executive understands that by signing this Release, he is not waiving
any claims or administrative charges which cannot be waived by law.  He is
waiving, however, any right to monetary recovery or individual relief should any
federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Corporation.
 
 
21

--------------------------------------------------------------------------------

 
 
     The Executive further agrees without any reservation whatsoever, never to
sue the Employer or become a party to a lawsuit on the basis of any and all
claims of any type lawfully and validly released in this Release.
 
                      2.            Acknowledgments.  The Executive is signing
this Release knowingly and voluntarily.  He acknowledges that:
 
 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
Release Agreement;

 
 
 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;

 
 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;

 
 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;

 
 
 
(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payment;

 
 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and

 
 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.

 
                      3.            No Admission of Liability.  This Release
does not constitute an admission of liability or wrongdoing on the part of the
Employer, the Employer does not admit there has been any wrongdoing whatsoever
against the Executive, and the Employer expressly denies that any wrongdoing has
occurred.
 
22

--------------------------------------------------------------------------------


 
                      4.            Entire Agreement.  There are no other
agreements of any nature between the Employer and the Executive with respect to
the matters discussed in this Release Agreement, except as expressly stated
herein, and in signing this Release, the Executive is not relying on any
agreements or representations, except those expressly contained in this Release.
 
                      5.            Execution.  It is not necessary that the
Employer sign this Release following the Executive’s full and complete execution
of it for it to become fully effective and enforceable.
 
                      6.            Severability.  If any provision of this
Release is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Release shall continue in full force and effect.
 
                      7.            Governing Law.  This Release shall be
governed by the laws of the State of Florida, excluding the choice of law rules
thereof.
 
                      8.            Headings.  Section and subsection headings
contained in this Release are inserted for the convenience of reference
only.  Section and subsection headings shall not be deemed to be a part of this
Release for any purpose, and they shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
 
            IN WITNESS WHEREOF, the undersigned has duly executed this Agreement
as of the day and year first herein above written.
 

 
                                                                                                                                                                            EXECUTIVE:
     
                                                                                                                                                                           
__________________
                                                                                                                                                                    
       Jonathan P. Rich

 
23